Citation Nr: 0833243	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a psychiatric disability. 

In April 2005, the veteran requested a hearing before the 
Board sitting at the RO, but he withdrew the request in 
writing in March 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that his psychiatric disorders including 
paranoid schizophrenia, dementia, and depression are the 
result of a traumatic head injury incurred while working with 
a crowbar on a tracked vehicle in June or July 1975.  In a 
February 2003 claim, the veteran stated that he did not 
recall whether he sought or received medical treatment at the 
time.    

Service medical records include a reference in April 1975 to 
a fight several weeks earlier at which time his jaw began to 
hurt him.  The impression was a mandibular bruise.  The 
November 1975 discharge physical examination was silent for 
any symptoms, diagnosis, or treatment for a head injury.  The 
veteran sought treatment at a VA medical clinic in April 1976 
for persistent headaches, left arm, and cervical pain.  
Examiners did not note any reports by the veteran of a 
traumatic injury.  X-rays showed minimal arthritic changes of 
the cervical spine.  There was a diagnosis of anxiety 
reaction in April 1976 and Thorazine was prescribed.  The 
veteran failed to report for a scheduled comprehensive 
examination.  Many years later in 2001, the veteran underwent 
cervical spine surgery by a private physician.  Records of 
this treatment were obtained, but there is no mention of any 
traumatic injury.  

In September 2004, the veteran stated that he had received 
mental health treatment from a private physician in Jackson, 
Mississippi, from 1981 to 1990.  The veteran stated that the 
physician was no longer practicing; however, after visiting 
his former office, the veteran stated that he obtained 
additional information and would seek to obtain the records 
of his treatment.  The veteran did not provide further 
information to the RO and did not submit records from the 
physician.

The earliest records of VA mental health treatment were in 
February 2003 at a VA facility in Jackson, Mississippi.  In 
the initial mental health clinic visit, a registered nurse 
case manager noted the veteran's report of having been hit on 
the head by a "tanker bar" in service with no loss of 
consciousness.  The veteran also reported that he had been 
taking prescription anti-depressant and anti-psychotic 
medications.  It is not clear who prescribed the medications 
or how recently the veteran had received mental health 
treatment from another provider.  The nurse noted a diagnosis 
of paranoid schizophrenia by history and depression.  There 
were no clinical comments by a physician or psychologist. 

From February 2003 to February 2005, the veteran received 
periodic mental health follow-up examinations.  In January 
2004, a VA neuropsychologist noted the veteran's and his 
spouse's reports of his increased memory loss and 
irritability.  The psychologist also noted the veteran's 
report of the head injury in service including a short loss 
of consciousness.  The veteran reported that he had no 
cognitive problems at the time and was able to promptly 
resume his military duties.  The psychologist noted that 
computed tomography scans and magnetic resonance images 
obtained in 2003 were normal but that an electroencephalogram 
was abnormal showing focal slowing in the temporal regions.  
The physiologist evaluated a series of tests and diagnosed 
dementia.  However, he stated that it was unlikely that the 
veteran's current cognitive problems were the result of the 
remote head injury.  

In March 2004, the case manager added a diagnosis of dementia 
to the list of the veteran's mental disorders.  In July 2004, 
a physician was consulted, noted a review of the most recent 
case manager's notes, and stated that the veteran's dementia 
was "apparently due to head trauma."  As there are no 
clinical comments from this physician, it is not clear if he 
actually examined the veteran.  In February 2005, the veteran 
relocated and was examined at a VA faculty in Huntsville, 
Alabama.  On his initial examination, a VA psychiatrist noted 
that the veteran had been hospitalized for threatening 
behavior toward his spouse and that the veteran reported 
continued auditory hallucinations.  The psychiatrist reviewed 
the records of treatment from the VA clinic in Jackson and 
noted the previous diagnoses of schizophrenia and depression, 
both by history, and possible dementia.  However, he also 
noted that the historical records available for his review 
were limited.  The psychiatrist diagnosed only a history of 
schizophrenia.  The veteran did not appear for a follow-up 
appointment in May 2005. 

In July 2005, the VA case manager in Jackson noted that the 
veteran had returned and reestablished care at her facility.  
The case manager noted that the veteran was again living with 
his spouse but that his symptoms were relatively unchanged.  
The case manager continued diagnoses of paranoid 
schizophrenia and depression, both by history, and dementia.  
The most recent records regarding his treatment program are 
telephone contact reports in December 2005 and January 2006 
addressing medication supplies and compliance.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

The veteran has not received a VA compensation and pension 
examination for his psychiatric disorders.  Diagnoses of 
schizophrenia and depression have been noted only as 
historical; yet medical providers have continued to prescribe 
anti-psychotic and anti-depressive medications.  There are 
conflicting medical opinions whether the veteran's contended 
head injury is related to his current dementia.  There is 
evidence of a mandibular bruise in service and lay evidence, 
though unconfirmed, of another head injury in service.  There 
is medical evidence of at least recurrent symptoms of several 
mental disorders, and there is at least one conditional 
medical opinion that dementia may be related to head trauma. 
However, there is no indication that any providers reviewed 
the veteran's service medical records or the records of VA 
examination in 1976 shortly after service.  

The Board concludes that the medical evidence is insufficient 
to decide the claim.  In recognition of the low threshold for 
the duty to assist, a compensation and pension examination is 
necessary to establish clear diagnoses of the veteran's 
current disabilities, if any, and provide opinions on any 
relationship of the disabilities to a contended head injury 
in service.  Furthermore, additional medical records for any 
psychiatric treatment between 1990 and 2003 and VA treatment 
records since 2005 are also necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran the identity 
and address of the medical providers who 
provided psychiatric care and 
prescription medication between 1990 and 
2003.  If identified, request available 
records of treatment from the providers 
and associate any records received with 
the claims file. 

2.  Request all records of VA mental 
health treatment since January 2006 and 
associate any records received with the 
claims file. 

3.  Then, schedule the veteran for a VA 
mental health examination by psychiatrist 
or doctoral level psychologist.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's mental health disorders and 
provide an opinion whether any disorder 
at least as likely as not (50 percent or 
greater possibility) related to the 
veteran's contended head trauma in 
service or the mandibular bruise that was 
documented in an April 1975 STR.  

4.  Then, readjudicate the claim for 
service connection for a psychiatric 
disorder.   If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

